
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.40



FULL RECOURSE PROMISSORY NOTE



$
200,000.00
 
August 15, 2001
Corte Madera, California

        FOR VALUE RECEIVED, the undersigned, Jason Camp ("Grantee"), promises to
pay to Restoration Hardware, Inc., a Delaware corporation (the "Company"), at
15 Koch Road, Suite J, Corte Madera, California 94925, or at such other place or
to such other party as Company may from time to time designate, the principal
sum of Two Hundred Thousand Dollars ($200,000.00), plus interest from the date
hereof as computed below.

        1.    Interest and Principal Payments; Term.    Interest on the
principal balance outstanding on this Note shall be computed from the date
hereof at the per annum rate of eight percent (8%) compounded annually and shall
continue to accrue until paid. The entire amount of accrued but unpaid interest
and all outstanding principal (the "Repayment Amount") shall be due and payable
at the close of business on August 15, 2006 (the "Repayment Date"). Interest
shall be computed on the basis of a year of 365 days for the actual number of
days elapsed.

        2.    Method and Application of Payment.    All amounts payable under
this Note are payable in lawful money of the United States, without notice,
demand, offset or deduction. Checks will constitute payment only when collected.
Any amount paid on this Note shall be applied first, to payment of accrued but
unpaid interest on this Note, then toward the outstanding principal balance of
this Note.

        3.    Prepayment Permitted.    Principal and interest may be prepaid in
whole or in part by Grantee without penalty or premium at any time.

        4.    Event of Default and Remedies.    Any one of the following
occurrences shall constitute an "Event of Default" under this Note:

(a)Grantee voluntarily ceases to be employed by the Company or the Company
terminates Grantee's employment for Cause.

(b)Grantee shall fail to pay any payment of principal or interest, within thirty
(30) days of the date when due in accordance with the terms hereof;

        Upon the occurrence of any Event of Default hereunder, the entire
Repayment Amount shall, at the option of the Company and without notice or
demand of any kind to Grantee or any other person, immediately become due and
payable, and the Company shall have and may exercise any and all rights and
remedies available to it at law or in equity.

        5.    Governing Law.    This Note shall be governed by and construed in
accordance with the laws of the State of California. This Note has been
delivered to the Company and accepted by the Company in the State of California.

        IN WITNESS WHEREOF, the undersigned authorized party has executed and
delivered this Note as of the date first written above.


 
GRANTEE:
 
/s/  JASON CAMP      

--------------------------------------------------------------------------------

JASON CAMP

1

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.40



FULL RECOURSE PROMISSORY NOTE
